Title: General Orders, 24 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near York Wednesday October 24th 1781
                     Parole Holland
                     Countersigns Adams Dana
                  
                  For the day tomorrow 
                  Brigadier General GistLieutenant Colonel CochranMajor CummingsBrigade Major HobbyBrigadier General Clinton’s brigade for duty tomorrow.Untill further Orders it is expected that one of the Field officers of the day will stay constantly in York during his Tour to whom the heads of the Staff departments are to apply for assistance in Collecting and securing the Stores in their several departments.
                  The Officer who remains in York is himself to Visit the several Guards and Fatigue Parties on duty there as often as convenient and order the Inspector of the day who will attend him to do it at other times.
                  After Orders
                  Two hundred men from General Muhlenberg’s Brigade will parade tomorrow morning at seven ô clock on the right of the first Parrallel to Level the works—They will be commanded by two Field Officers and a proportion of Captains and Subalterns.
                  Application must be made to the Quarter Master General this evening for tools.
               